Citation Nr: 0503529	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for rectal cancer claimed 
as colon cancer, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In August 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran's rectal cancer was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Rectal cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Rectal cancer is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and a letter dated in 
November 2002 from the RO, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  At the videoconference hearing, the 
Board again informed the veteran of the requirement of 
medical evidence of a nexus between his rectal cancer and his 
military service or service-connected disability.  The 
veteran indicated that he would attempt to obtain such 
evidence and he was afforded the requested 90 days in which 
to obtain the evidence.  Unfortunately, the veteran did not 
thereafter submit additional evidence nor did he request 
additional time in which to obtain such evidence.  Finally, 
the Board notes that in view of the medical evidence showing 
that the veteran's rectal cancer was initially diagnosed more 
than 20 years following his discharge from service and the 
absence of any indication in the medical evidence that the 
cancer is etiologically related to service or service-
connected disability, the Board has determined that the 
medical evidence of record is adequate to decide the appeal 
and that further development to obtain a medical opinion 
addressing the etiology of the cancer is not in order because 
there is no reasonable possibility that such an opinion would 
substantiate the claim.  In sum, the Board is also satisfied 
that the RO has complied with the duty to assist provisions 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records do not show any treatment for or 
diagnosis of rectal cancer.

A VA outpatient record notes that the veteran was 
hospitalized from April 3, 2001, to April 13, 2001.  He was 
diagnosed with a rectal mass consistent with adenocarcinoma.  
No etiology of such cancer is listed.

A May 2001 VA attending note states that the veteran had a 
tumor that occupied the anterior half of the rectum.  No 
etiology of such cancer is listed.

A June 2001 VA discharge summary notes that the veteran 
underwent an abdominoperineal resection with placement of a 
colostomy on June 19, 2001.  The discharge summary states 
that the veteran had rectal adenocarcinoma, but it does not 
list the etiology of such.  

An October 2001 chemotherapy clinic note states that the 
veteran underwent an abdominoperineal resection with 
proctosigmoidectomy and colostomy.  The diagnosis was 
adenocarcinoma of the rectum, stage III.  No etiology of such 
cancer is listed.

A November 2001 VA progress note states that the veteran was 
seen for complaints of a boil on his buttock, which he has 
had a history of, and surgery for, in the past.  The boil was 
excised without complication or sequelae.

In November 2002 the veteran filed a claim for service 
connection for colon cancer as secondary to boil removal.  

VA outpatient treatment records from November 2001 to 
December 2002 note the veteran's history of rectal cancer but 
do not note any etiology of such.

In December 2002 the veteran submitted a statement which says 
that he had an operation to remove a boil from his rectum in 
1975.  He claims that the incision never healed and his 
cancer resulted therefrom.

At the August 2004 videoconference hearing the veteran stated 
that one of his physicians stated that there is a 
relationship between his rectal cancer and his service-
connected residuals of left buttock cyst.  The record was 
held open for 90 days in order to allow the veteran to submit 
any outstanding pertinent VA records and any medical nexus 
evidence that he was able to obtain.  As noted above, no 
additional evidence was submitted by the veteran.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served continuously for ninety (90) days or 
more during a period of war and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for rectal cancer because it was incurred as a 
result of his service-connected residuals of a left buttock 
cyst.

The medical evidence shows that the veteran's rectal cancer 
was initially diagnosed in April 2001, which is more than 
twenty years after the veteran separated from service.  There 
is no medical evidence suggesting that the disorder was 
present within one year of the veteran's discharge from 
service or of a nexus between the rectal cancer and the 
veteran's military service or the service-connected residuals 
of a left buttock cyst.  The Board has considered the 
veteran's contention that a VA physician said that the cancer 
was possibly related to the service-connected residuals of a 
left buttock cyst, but the veteran's account of what his 
physician purportedly told him about the etiology of the 
rectal cancer, filtered as it is through the sensibilities of 
a layperson, does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In essence 
the evidence of a nexus between the rectal cancer and the 
veteran's military service or service-connected disability is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for this 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for rectal cancer claimed 
as colon cancer, to include on a secondary basis, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


